ROGGENSACK, J.
¶ 21. (dissenting). I respectfully dissent from the above order requiring Green for Wisconsin and Mark Green (GFW/Green) and the Wis*311consin Elections Board (Board) to file yet another round of pleadings and to further address whether there are disputed factual issues. I would grant the petition and exercise original jurisdiction, just as we did in State of Wisconsin ex rel. Nader v. Circuit Court for Dane County, 04-2559-W (2004). I would do so because the allegations made in the petition for original jurisdiction allege violations of the .right of free speech, the right to due process of law and retroactive rulemaking by a governmental agency.
¶ 22. These are serious allegations. If they have no support in the law, the people of Wisconsin deserve to know it. However, if these allegations are supported by the law, the people of Wisconsin have a right to know that as well.
¶ 23. Neither further factual development nor further pleading is necessary for this court to decide whether to exercise its original jurisdiction. GFW/Green and the Board agree that the stipulation of facts that was filed with the circuit court is factually accurate. (GFW/Green October 19, 2006 Response, p. 17; Board October 19, 2006 Response, p. 11) They also agree that the stipulation of facts provides a factual framework for the dispute before us.1 The legal issue to be decided in the exercise of our original jurisdiction is whether GFW/Green's January 25, 2005 transfer of funds held by his federal campaign fund to GFW was lawful on the date the transfer was made.
*312¶ 24. The above order unnecessarily delays making a decision on this issue until after the November 7, 2006 election, even though GFW/Green filed its petition for original jurisdiction on October 9, 2006. The people of Wisconsin have a right to know whether GFW/Green or the Board acted lawfully before November 7, 2006. This order makes that impossible. Accordingly, I respectfully dissent from the order.
¶ 25. I am authorized to state that Justice DAVID T. PROSSER joins this dissent.

 As the Board explained in its last submission to this court, "the Elections Board would stipulate to all facts to which the parties stipulated in the circuit court, which the Elections Board believes provides an accurate picture of the procedural history of the issues in dispute." Board October 19, 2006 Response, p. 11.